Exhibit 99.1 ST. BERNARD SOFTWARE REPORTS ITS SECOND QUARTER 2009 FINANCIAL RESULTS SAN DIEGO, CA, August 14, 2009 St. Bernard Software, Inc. (OTC BB:SBSW.OB - News), a leader in Web security appliances, today announced unaudited financial results for its quarter ended June 30, 2009. Second Quarter 2009 Highlights: • Generated positive cash flow. • Produced profit from operations. • Increased subscription revenues 8%. • Increased gross profit 9%. • Increased research and development investment by 17%. • Decreased sales and marketing and general and administrative expenses 23% and 24%, respectively. “Our proactive efforts in the preceding quarters to align operating expenses with revenue outlook has produced expected dividends”, said Lou Ryan, CEO of St. Bernard Software. “Faced with a tightened economy, we were still able to deliver growth in revenue while also producing positive cash results.
